DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sokuza et al. (US 2008/0205092, of record and hereinafter “Sokuza”) in view of Leggett (US 5,377,315, of record).

Claim 1: Sokuza discloses a power conversion system (Figs.1, 3-6, and 11) comprising:
a power conversion apparatus (1100, Fig.11) including power conversion circuitry (1108), program storage (1104) configured to store a control program for controlling the power conversion circuitry (see [0005], [0061]-[0064]), and control circuitry configured to control the power conversion circuitry according to the control program (see [0005] and [0061-0064]; and
a programming support apparatus (1120) connected to the power conversion apparatus (see Fig.11), 

Claim 12: Sokuza discloses a programming support apparatus (1120, Fig.11) comprising:
a program provide a control program (provide a control program 1104) for controlling power conversion circuitry (1108) from a power conversion apparatus (1100) having the power conversion circuitry (see Fig.11); and


Claim 15: Sokuza discloses a programming support method comprising:
providing a control program (within 1104) configured to control power conversion circuitry (1108) from a power conversion apparatus having the power conversion circuitry (1100; Fig.11); and


Claim 18: Sokuza discloses a non-transitory computer readable storage medium storing a program for causing an apparatus to execute a plurality of operations (a source code of the application that is compiled, thus a non-transistor computer readable storage medium is present; see [0054] and [0067]-[0072], [0082]) comprising:
providing a control program (1104) configured to control power conversion circuitry (1108) from a power conversion apparatus having the power conversion circuitry (1100, Fig.11); and


In providing the control program (1104) to the controller (1101) of an inverter (1100), Sokuza further discloses utilizing functional block programming which is displayed on a screen of the programming device 1120. See [0054], [0075], Fig.1, and Fig.3, where a block diagram illustrating a content of the control program is displayed using a plurality of functional blocks (e.g. 101, 102, 109, 113, and/or 300, 301, 303, 305, 302, 304, 306, etc.) and a link indicating input and output of information between the functional blocks (e.g. lines between 101, and 109, 313 and 301, 301 and 303, etc.). However, the recited invention requires a reverse operation: reading the contents existing in program 1104 and displaying the corresponding block diagram. Therefore, Sokuza does not disclose the recited “read”, “generating”, and “display” limitations indicated by strike-through annotation above.

Leggett discloses a regeneration method for reading a program of a similar programmable logic controller utilizing functional block programming. See abstract and col.2,15-53. Leggett discloses that by reading PLC code and regenerating a block diagram utilizing functional blocks and links, the time, effort, and cost of keeping updated records of programming files/code may be avoided. See col.1,32-56. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the regeneration method of Leggett with the programming support device of Sokuza, whereby the current program stored on 1104 is read by the programming support device, and the block diagram comprising functional blocks and links is regenerated and displayed, in order to have saved time, effort, and cost in maintaining updated records of programming files/codes for the power conversion circuitry.

Claim 2: Sokuza and Leggett disclose wherein the program storage is configured to store a plurality of program modules and sequence data indicating an execution order of at least two of the program modules (e.g. the connection information table and JUMP table of Fig.1; see [0061]), the programming support apparatus further includes block storage configured to store each of the functional blocks in association with at least one of the program modules, and the support circuitry is configured to generate the block diagram based on the sequence data stored in the program storage and a corresponding relationship between the functional blocks and the program module in the block storage (in the combination of Sokuza and Leggett, where Leggett discloses “decompiling object code of a program of the controller to generate a listing of data concerning the function of the programmed controller, the logic blocks implemented by the programmed controller, and the connections and any operating parameters of those logic blocks”; see col.2,54-col.3,18).
Claim 3: Sokuza and Leggett disclose wherein each of the functional blocks includes at least one terminal selected from the group consisting of an input terminal associated with one of the program modules for information input and an output terminal associated with one of the program modules for information output (e.g. the input terminals and output terminals of each functional block in any of Fig.1 or Fig.3), a first functional block includes the output terminal (e.g. 301 having an output terminal “True”); a second functional block includes the input terminal (e.g. 303 having an input terminal); and the support circuitry is configured to generate the block diagram such that the output terminal of the first functional blocks and the input terminal of the second functional blocks are connected by the link (e.g. the block diagram regenerated via the method of Leggett, which would display the diagram as shown in Fig.3, including the output of 301 connected to the input of 303).
Claim 6: Sokuza and Leggett disclose wherein the support circuitry is further configured to generate the sequence data based on the arrangement of the functional blocks in the block diagram and the link (Sokuza discloses the relationship of the sequence data and the arrangement of the functional blocks and functional diagrams in [0054] and [0061]-[0072], while Leggett discloses regenerating a block diagram based on similar data in col.2,54-col.3,18).
Claims 13, 14, 16, 17, 19, and 20: see the discussion of claims 2 and 3 above.

Allowable Subject Matter
Claims 4-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the following features are not clearly disclosed by the prior art within the overall context of the claims:
the support circuitry is further configured to, when the second program module is positioned next to the first program module in the sequence data, set the arrangement of the functional blocks such that a position of the first functional block and a position of the second functional block differ in a first direction, and generate the link such that the output terminal of the first functional block and the input terminal of the second functional block are connected to each other (claim 4);
wherein the program storage is configured to store a first user ID associated with a user who has generated the sequence data in addition to storing the sequence data, the programming support apparatus further includes ID storage configured to store a second user ID associated with a user of the programming support apparatus … at least one of the support circuitry and the control circuitry is further configured to prohibit generation of the block diagram based on the control program stored in the program storage when the first user ID does not match the second user ID (claim 7); or
the support circuitry is further configured to: set virtual input data for at least one of the functional blocks in the block diagram; execute the program modules stored in the corresponding program storage based on the generated sequence data and the virtual input data; and generate overwrite data configured to display an execution result of the program modules together with the block diagram.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishizono et al. (US 2018/0032047) discloses a motor control device with a programmer microcomputer (see Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849